Citation Nr: 9905629	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-38 337	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the calculated amount of 
$5,317, to include whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1943 to December 1945.

2.	On January 14, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on January [redacted] 
1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. 
§ 20.1302).





In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals




